The plaintiff allegedly was injured when he fell from a scaffold, which was on wheels, while performing pipefitting work. He established, prima facie, that the defendants were subject to liability under Labor Law § 240 (1) based on his deposition testimony that a wheel of the scaffold on which he was working slipped into a hole, causing him to fall (see Caballero v Benjamin Beechwood, LLC, 67 AD3d 849, 852 [2009]).
*896In opposition, the defendants failed to raise a triable issue of fact (cf. Wiener v Rosmarin, 282 AD2d 449, 450 [2001]).
Accordingly, the Supreme Court should have granted the plaintiffs motion for summary judgment on the issue of liability on the cause of action alleging violations of Labor Law § 240 (1). Angiolillo, J.E, Leventhal, Austin and Roman, JJ., concur.